DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed on January 13, 2021, with respect to anticipation over Alston et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-5, 8, 11-13, and 16-18 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed on January 13, 2021, with respect to unpatentability over the prior art combination of Alston et al. and Frampton have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 6, 7, 15, and 19 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed on January 13, 2021, with respect to unpatentability over the prior art combination of Alston et al. and Kim have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 9 and 10 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed on January 13, 2021, with respect to unpatentability over the prior art combination of Alston et al., Frampton, and Kim have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 14 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a hybrid electric system as recited by independent claim 1, comprising: 
an engine controller configured to: 
receive load state data associated with the one or more electrical loads, wherein the load state data comprises a runtime indicator indicative of a time period in which the one or more electrical loads are anticipated to electrically connect to or electrically disconnect from the electric machine; 
determine, based on the load state data, whether a load change on the engine is anticipated; and 
generate a control command based at least in part on whether the load change on the engine is anticipated. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for operating a hybrid electric system as recited by independent claim 11, comprising the steps of: 
receiving, by an engine controller of an engine, load state data associated with one or more electrical loads that are selectively electrically connectable with an electric machine operatively coupled with the engine, the electric machine being configured to: 
generate electrical power when driven by the engine, wherein the load state 
a runtime indicator indicative of a time period in which the one or more electrical loads are anticipated to electrically connect to or electrically disconnect from the electric machine; and 
determining, by the engine controller, whether a load change on the engine is either anticipated or present based at least in part on the load state data. 
The prior art of record, taken alone or in combination, does not teach or suggest a system as recited by independent claim 16, comprising: 
an engine controller configured to: 
receive load state data associated with the one or more electrical loads, wherein the load state data comprises a runtime indicator indicative of a time period in which the one or more electrical loads are anticipated to electrically connect to or electrically disconnect from the electric machine; and 
determine, based on the load state data, whether a load change on the engine is present. 
Dependent claims 2-10, 12-15, and 17-20 are considered allowable due to their respective dependence on allowed independent claims 1, 11, and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        January 17, 2021